Citation Nr: 1416921	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 19, 1969 rating decision, based on the failure to assign a total evaluation for anxiety reaction with psychosomatic symptoms.  


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to August 1968.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
In October 2008, the Veteran and his wife testified before a Veterans Law Judge but the testimony was for the issue of whether an earlier effective date was warranted for his service-connected posttraumatic stress disorder (PTSD).  The issue of CUE was raised during this hearing, and the VLJ referred the issue of CUE in the July 2009 Board decision.

The Board notes that there were previously on appeal several additional claims both for service connection and increased ratings for service-connected disability which the Veteran decided to withdraw from appellant consideration during a July 2007 informal conference with a Decision Review Office (DRO) at the RO.  See 38 C.F.R. § 20.204 (2013).  The July 2009 Board decision acknowledged this informal conference with the DRO.

In June 2010, it was noted that the Veteran failed to report for a June 2010 RO hearing.  

In addition, the Board acknowledges that the Veteran has requested a Board hearing on the issue of CUE.  Two Board hearings have been scheduled for the Veteran.  The Veteran requested a postponement for his Board hearing twice.  The Board granted the Veteran's first request but denied his second request which had been made by the Veteran in January 2012.  


FINDINGS OF FACT

1.  In a September 19, 1969 rating decision, the RO assigned a 10 percent rating for anxiety reaction; an appeal to that decision was not submitted.

2.  The September 19, 1969 rating decision assigning a 10 percent evaluation for anxiety reaction was consistent with the facts of record, and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome.  




CONCLUSION OF LAW

The September 19, 1969 rating decision, which did not assign a total rating for anxiety reaction, was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

The Veteran has alleged CUE in a September 19, 1969 rating decision which assigned a 10 percent rating under Diagnostic Code 9400 for anxiety reaction.  A notice of disagreement was not received from the Veteran within one year of the rating decision.  Thus, the Veteran did not appeal that decision and it became final.  See 38 U.S.C.A. § 7105.

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

The Veteran contends that he should have been assigned a 100 percent rating for his psychiatric disorder in the September 19, 1969 rating decision which assigned a 10 percent evaluation for his anxiety reaction.  The Veteran and his spouse maintain that the RO did not consider all of his service treatment records when making the decision.  See Veteran's spouse's statement during the October 2008 Board hearing at page 14; also see Veteran's statement dated in May 2013.  He further alleges that if the examining physician, Dr. R., had had access to the service treatment records and the claims file, the rating decision would have been manifestly different.

By way of background, the Board notes that the RO originally granted service connection for the Veteran's anxiety reaction with psychosomatic symptoms in an August 14, 1969 rating decision.  The RO found that the evidence was inadequate for rating purposes but that there was sufficient evidence to conclude that the Veteran had a psychoneurosis diagnosed as anxiety reaction and service connection was granted.  Following a VA examination, the RO issued a second rating decision September 19, 1969 which assigned a 10 percent evaluation for his anxiety reaction.  As noted above, the Veteran claims that there is CUE in this September 1969 rating decision as a total evaluation was not assigned.  In September 1971, the Veteran filed for an increased evaluation for his anxiety reaction disorder.  The RO sent the Veteran a letter in 1971 explaining that no change appeared to be warranted after reviewing recent outpatient treatment records.  In March 1972, the Veteran again requested an evaluation of his anxiety disorder.  The RO granted a 30 percent evaluation effective March 16, 1972 in a July 25, 1972 rating decision.  

More recently in July 2005, the Veteran filed a claim for an increased evaluation for his anxiety reaction in addition to other claims.  A 70 percent evaluation was assigned in a November 2005 RO decision.  During a July 2007 Decision Review Officer hearing, the Veteran agreed to withdraw all other claims in return for a 100 percent evaluation for his posttraumatic stress disorder (PTSD).  In a July 2007 RO decision, a 100 percent evaluation for posttraumatic stress disorder was assigned from July 11, 2005.  In January 2008, the Veteran asserted that he was entitled to a total rating from his date of discharge.  The RO denied his claim for earlier effective date in December 2007, and the Veteran appealed this decision to the Board.  In a July 2009 decision, the Board granted an earlier effective date of July 11, 2004 and referred the issue of CUE to the RO for adjudication.  This issue is now before the Board.  

Under the doctrine of delayed subsuming, a final, unappealed RO decision subsequently reviewed de novo on the merits by the Board is subsumed by the Board decision and not subject to a claim of CUE as a matter of law.  Donovan v. Gober, 10 Vet. App. 404 (1997), aff'd sub. nom. Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999).  As noted above, the unappealed September 1969 RO decision has not been subsumed by the Board decision.  In the July 2009 decision, the Board reviewed only the issue of an earlier effective date of the Veteran's service-connected PTSD and did not review the merits of the September 1969 RO decision de nova on the merits.  For this reason, the September 1969 decision can be subject to a CUE claim.  Id.

The schedule of ratings for mental disorders in effect in September 1969 (38 C.F.R. § 4.132, Diagnostic Code 9400) provided that a noncompensable rating was warranted when there are neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  A 10 percent rating was warranted when there are symptoms less than the criteria for the 30 percent, with emotional tension or other evidence of anxiety productive of moderate social and industrial impairment.  A 30 percent rating was warranted when there was definite impairment in the ability to establish and maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce considerable industrial impairment.  A 50 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people is substantially impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in severe industrial impairment.  A 70 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people is seriously impaired.  The psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  A 100 percent rating was warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as phantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  

38 C.F.R. § 4.125 provided that the field of mental disorders represents the greatest possible variety of etiology, chronicity and disabling effects, and requires differential consideration in these respects.  These sections under mental disorders are concerned with the rating of psychiatric conditions, specifically psychotic and psychoneurotic disorders and psychological factors affecting physical conditions as well as organic mental disorders.  Advances in modern psychiatry during and since World War II have been rapid and profound and have extended to the entire medical profession a better understanding of and deeper insight into the etiological factors, psychodynamics, and psychopathological changes which occur in mental disease and emotional disturbances.  The psychiatric nomenclature employed is based upon the Diagnostic and Statistical Manual of Mental Disorders, Third Edition (DSM-III), American Psychiatric Association.  This nomenclature has been adopted by the Veterans Health Services and Research Administration of the Department of Veterans Affairs.  It limits itself to the classification of disturbances of mental functioning.  To comply with the fundamental requirements for rating psychiatric conditions, it is imperative that rating personnel familiarize themselves thoroughly with this manual (American Psychiatric Association Manual, 1980 Edition) which will be hereinafter referred to as the APA manual.  38 C.F.R. § 4.125 (1964).
In September 1969, 38 C.F.R. § 4.130 provided that the severity of disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful work and decrease in work efficiency.  The rating board must not underevaluate the emotionally sick veteran with a good work record, nor must it overevaluate his or her condition on the basis of a poor work record not supported by the psychiatric disability picture.  It is for this reason that great emphasis is placed upon the full report of the examiner, descriptive of actual symptomatology.  The record of the history and complaints is only preliminary to the examination.  The objective findings and the examiner's analysis of the symptomatology are the essentials.  The examiner's classification of the disease as "mild," "moderate," or "severe" is not determinative of the degree of disability, but the report and the analysis of the symptomatology and the full consideration of the whole history by the rating agency will be.  In evaluating disability from psychotic disorders it is necessary to consider, in addition to present symptomatology or its absence, the frequency, severity, and duration of previous psychotic periods, and the veteran's capacity for adjustment during periods of remission.  Repeated psychotic periods, without long remissions, may be expected to have a sustained effect upon employability until elapsed time in good remission and with good capacity for adjustment establishes the contrary.  Ratings are to be assigned which represent the impairment of social and industrial adaptability based on all of the evidence of record.  (See § 4.16 regarding the issue of individual unemployability based on mental disorder.)  Evidence of material improvement in psychotic disorders disclosed by field examination or social survey should be utilized in determinations of competency, but the fact will be borne in mind that a person who has regained competency may still be unemployable, depending upon the level of his or her disability as shown by recent examinations and other evidence of record.

In the September 1969 rating decision, the RO assigned a 10 percent rating under Diagnostic Code 9400 based on the evidence of record which included an August 1969 VA examination, two treatment records dated September 8, 1969 and August 25, 1969, a June 1969 VA examination, records from inpatient treatment at Fort Howard from March 1969 to April 1969 and service treatment records showing that he was discharged partly due to "immature personality."  Specifically, an April 1966 service treatment record notes that the Veteran was having some difficulties at home but that he had no psychiatric diagnosis or needed any psychiatric treatment.  A February 1968 service treatment record notes a diagnosis of acute anxiety reaction after the Veteran sought treatment for chest pains.  Service treatment records also show that he was diagnosed with "immature personality as manifested by chronic rebelliousness, poor judgment, and low frustration tolerance."  The psychiatrist found the Veteran to be immature with little capacity to adapt to the demands and responsibilities that the Marine Corp has presented him.  The psychiatrist opined that if he had further problems, it was recommended that he be administratively discharged.  The psychiatrist found that he had a character and behavior problem.  The Veteran was referred to the Medical Board in January 1968 due to his inability to get along with peers and superiors and due to disciplinary problems.  He was reported to be a constant source of friction in his work section.

There are two documents now of record that were not associated with the claims file at the time of the initial September 1969.  An August 1969 social service intake report and another treatment record dated September 18, 1969 are now of record.  Although these documents were not included in the file at the time the claim was adjudicated in 1969, the constructive possession doctrine articulated in Bell v. Derwinski is not applicable as the 1969 RO decision predates the decision of the Court of Appeals for Veterans Claims.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In the September 1969 rating decision, the RO assigned a 10 percent evaluation for anxiety reaction and noted reports of anxiety attacks in the recent treatment records.   

The Veteran argues that he should have been assigned a 100 percent rating for his psychiatric disorder in the September 19, 1969 rating decision which assigned a 10 percent evaluation for his anxiety reaction.  As noted above, the Veteran and his spouse maintain that the RO did not consider all of his service treatment records when making the decision.  See Veteran's spouse's statement during the October 2008 Board hearing at page 14.  He further alleges that if the examining physician, Dr. R., had had access to the service treatment records and the claims file, the rating decision would have been manifestly different.  Specifically, the Veteran noted that his psychiatric problems only began after the trauma he experienced while serving in Vietnam.  

The Veteran has submitted medical evidence and service records in support of his appeal.  The service records submitted are entirely cumulative of evidence of record in September 1969.  And the newly submitted medical evidence attesting to the severity of his PTSD back in 1969 were not of record in September 1969, could not have been before the adjudicator, and cannot be the basis of CUE.  

In the Veteran's statement dated in May 2013, the Veteran specifically notes that the September 1969 rating decision did not consider four psychiatric evaluations dated in April 1964, November 1964, January 1965, and April 1966 which were included in his service treatment records.  The Veteran explains that all of these records show that the Veteran was normal and qualified to perform all duties of his rank.  The Veteran also argues that the September 1969 rating decision did not consider the Veteran's extensive combat and award history and Western Union telegrams describing his injuries in Vietnam as well as his military medical records entries dated in November 1967 and July 1968.  He further argues that if Dr. R. had had access to his claims file with the above mentioned document, the decision would have been manifestly different and he would have been declared totally disabled.  

The Veteran asserts that the rating board should have placed greater weight on the Veteran's history of combat during service and how well he was prior to his trauma during service in their rating decision.  All of the records that the Veteran alleges were not addressed were included in the file at the time the decision was rendered.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  

Furthermore, the law pertaining to CUE claims directly applies to the rating decision itself.  The appellant appears to claim error in the VA physician's examination report and speculates that the report would have been different had the physician reviewed the Veteran's claims file.  The Board finds that the correct facts were known at the time of the rating decision despite the VA physician not having access to his claims file.  The VA rater had access to the VA examination report and all of his service treatment records.  Again, the Veteran appears to argue the evidence was not weighed properly which can never rise to the definition of CUE.
 
The Veteran is not alleging that the statutory or regulatory provisions in effect in 1969 were incorrectly applied.  He simply argues that a 100 percent evaluation should have been assigned.  The Veteran does not assert that the correct facts were not before the RO which showed the attitudes of all contact except the most intimate were so adversely affected as to result in virtual isolation in the community, that he had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as phantasy, confusion, panic and explosions of energy resulting from mature behavior, nor does he assert the correct facts were not before the RO that showed he was demonstrably unable to obtain or retain employment.  At the time of the RO decision, the Veteran was working at a steel company and was married.  He reported during the VA examination that he had "no big problems" with his wife.  Although the Veteran noted an altercation with a foreman at this work, it appeared that the Veteran had straightened it out.

In light of the above discussion, the Board has determined that the Veteran has not shown that the RO applied the law or regulation in an erroneous manner or that the correct facts were not before the decisionmakers.  He has not shown that there was an error based on the law and the record that existed at the time of the 1969 decision and that such error was undebatable and would have manifestly changed the outcome.  In sum, there was no CUE in the September 1969 rating decision in not assigning a total rating.  Accordingly, the appeal is denied.


ORDER

The September 19, 1969 rating decision does not contain CUE insofar as a total rating was not assigned.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


